Name: 93/491/EEC: Commission Decision of 28 July 1993 concerning animal health conditions and veterinary certificates for the importation of domestic animals of the bovine and porcine species from New Zealand
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  tariff policy;  health;  Asia and Oceania
 Date Published: 1993-09-10

 Avis juridique important|31993D049193/491/EEC: Commission Decision of 28 July 1993 concerning animal health conditions and veterinary certificates for the importation of domestic animals of the bovine and porcine species from New Zealand Official Journal L 229 , 10/09/1993 P. 0018 - 0036 Finnish special edition: Chapter 3 Volume 52 P. 0091 Swedish special edition: Chapter 3 Volume 52 P. 0091 COMMISSION DECISION of 28 July 1993 concerning animal health conditions and veterinary certificates for the importation of domestic animals of the bovine and porcine species from New Zealand(93/491/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and carpine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Article 8 and 11 thereof, Whereas Member States authorize imports of domestic animals of the bovine and porcine species in accordance with the provisions of Council Directive 91/496/EEC (3), as last amended by Decision 92/438/EEC (4), which laid down the principles governing the organization of veterinary checks on animals entering the Community from third countries; Whereas following Community veterinary missions is appears that the animal health situation in New Zealand is controlled by veterinary services which can offer satisfactory guarantees concerning diseases which might be transmitted through the importation of domestic animals of the bovine or porcine species; Whereas the responsible veterinary authorities of New Zealand have confirmed that New Zealand has during the last 24 months been from foot-and-mouth disease and during the last 12 months been free from rinderpest, contagious bovine pleuro-pneumonia, vesicular stomatitis, bluetongue, classical swine fever, African swine fever, porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and vesicular exanthema and that no vaccinations have been carried out against any of those diseases during the past 12 months; Whereas the responsible veterinary authorities of New Zealand have undertaken to notify the Commission and the Member States, by telex or telefax, within 24 hours, of the confirmation of the occurrence of any of the abovementioned diseases or of the adoption of vaccination against any of them or, within an appropriate period, of any proposed changes in the New Zealand import rules concerning bovine animals or swine or the semen or embryos thereof; Whereas bovine brucellosis has been eradicated from New Zealand, whereas vaccination against bovine brucellosis is not permitted and whereas the measures taken by the responsible authorities of New Zealand to prevent a recrudescence of this disease are sufficient to equate the status of New Zealand herds, other than those under official restriction, with that of herds in the Community having the status of officially brucellosis-free; Whereas, bovine tuberculosis is controlled by a national eradication scheme which equates herds, other that those under official restriction, with those of the Community having the status of officially brucellosis-free; Whereas the responsible veterinary authorities of New Zealand have undertaken to supervise officially the issue of certificates arising from this Decision and to ensure that all relevant certificates, declarations and statements on which export certification may have been based remain on official file for at least 12 months following the dispatch of the animals to which they refer; Whereas the responsible veterinary authorities of New Zealand have undertaken not to permit the issue of the certificates described in the Annexes to this Decision in respect of animals which have been imported into New Zealand unless such animals were imported in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any relevant subsidiary decisions; Whereas given the distance between New Zealand and the Community and therefore the necessity for the means of transport carrying animals for importation to call at ports or airports outside the Community, it is necessary for Member States to ensure that the location of such ports of call does not compromise the animal health status of the consignment; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Without prejudice to paragraphs 2 and 4 of this Article. Member States shall authorize the importation from New Zealand of the following animals: (a) domestic animals of the bovine species for breeding or production which meet the requirements set out in the health certificate in Annex A and which are accompanied by such a certificate; (b) domestic animals of the bovine species for slaughter which meet the requirements set out in the health certificate in Annex B and which are accompanied by such a certificate; (c) domestic animals of the porcine species for breeding or production which meet the requirements set out in the health certificate in Annex C and which are accompanied by such a certificate; (d) domestic animals of the porcine species for slaughter which meet the requirements set out in the health certificate in Annex D and which are accompanied by such a certificate. 2. Member States shall authorize the importation from New Zealand of the domestic animals of the bovine or porcine species referred to in paragraph 1 which have been imported into New Zealand only if such animals were imported from the Community or from a third country included in the list annexed to Council Decision 79/542/EEC (5) in so far as it covers domestic animals of these species and only if the importation was made in accordance with veterinary conditions at least as strict as the requirements laid down in Chapter II of Directive 72/462/EEC, including any relevant subsidiary decisions. 3. Member States shall require that animals which are submitted to tests in application of this Decision are continuously isolated, under conditions approved by an official veterinarian of New Zealand, from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals from the time of the first of such tests to the time of loading. 4. Member States shall permit the entry onto their territory from New Zealand of bovine animals only if such animals: (a) come from herds declared by the veterinary authorities of New Zealand to be enzootic bovine leukosis free within the meaning of Annex E to this Decision and have been subjected, within 30 days before export and with negative result, to an individual test for enzootic bovine leukosis carried out in accordance with the Protocol in Annex I to Commission Decision 91/189/EEC (6); or (b) are intended for meat production, are not more than 30 months of age and come from herds in which there has been no evidence whatever of enzootic bovine leukosis for at least two years and are permanently marked as described in Annex F; or (c) are consigned directly to a slaughterhouse and are slaughtered within five working days of their arrival there. In the case of the animals referred to at (b) and (c), Member States shall ensure, by inspection, that such animals are clearly identified, shall supervise them until slaughter and shall take all measures to prevent contamination of indigenous herds. 5. Member States shall prohibit the importation of domestic animals of the bovine or porcine species other than as indicated in paragraphs 1 to 4. Article 2 To ensure that the health status of the animals is maintained throughout the journey Member States shall agree the itinerary in advance. The location of the proposed ports of call shall not present an animal health risk. Article 3 Pending the entry into force of any measures adopted by the Community for the eradication, prevention or control of a contagious or infectious bovine or porcine disease other than rabies, tuberculosis, burcellosis, foot-and-mouth disease, anthrax, rinderpest, contagious bovine pleuro-penumonia, enzootic bovine leukosis, porcine enteroviral encephalomyelitis (Teschen disease), classical swine fever, African swine fever or swine vesicular disease, Member States may apply, in respect of animals imported from New Zealand, such additional health conditions as they apply to other animals within the framework of a national programme, submitted to and approved by the Commission, for the eradication, prevention or control of such disease. As a temporary measure until 31 December 1993, Member States may apply the first paragraph in respect of national programmes which have been submitted to but not yet approved by the Commission, but in that case they must, without delay, provide the Commission and the other Member States with details of the relevant health conditions. Article 4 This Decision shall apply from the thirtieth day following its notification. Article 5 This Decision is addressed to the Member States. Done at Brussels, 28 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 268, 24. 9. 1991, p. 56. (4) OJ No L 243, 25. 8. 1992, p. 27. (5) OJ No L 146, 14. 6. 1979, p. 15. (6) OJ No L 96, 17. 4. 1991, p. 1. ANNEX A ANIMAL HEALTH CERTIFICATE for domestic animals of the bovine species for breeding and production intended for consignment to the European Economic Community (This certificate must accompany the consignment. It covers only animals in the same category - breeding or production - transported in the same railway wagon, lorry, aircraft or ship and consigned to the same destination. It must be completed on the date of loading and all time limits referred to expire on that date.) No: Exporting country: New Zealand Ministry: Competent issuing authority: Country of destination: Reference: (Optional) Reference to accompanying animal welfare certificate: I. Number of animals: (In words) II. Identification of animals Name(s) and address(es) of farm(s) of origin: IV. Destination of animals The animals will be sent from: (Place of loading) to: (Place of destination) by railway wagon/lorry/aircraft/ship: (Indicate means of transport and registration marks, flight number or registered name, as appropriate) Name and address of consignor: Name and address of consignee: V. Health information I, the undersigned official veterinarian, hereby certify: 1. that New Zealand has during the past 24 months been free from foot-and-mouth disease and during the past 12 months been free from rinderpest, contagious bovine pleuro-pneumonia, vesicular stomatitis and bluetongue, that no vaccinations have been carried out against any of these diseases during the past 12 months and that the importation of animals vaccinated against foot-and-mouth disease is prohibited; 2. that the animals described in this certificate meet the following requirements: (a) - they were born on the territory of New Zealand and have remained there since birth, or - they were imported, not less than six months ago, from a Member State of the European Community or from a third country included in the list annexed to Council Decision 79/542/EEC, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions; (Delete unwanted reference) (b) they have been examined this day and show no clinical signs of disease; (c) they have not been vaccinated against foot-and-mouth disease; (d) they come from herds which are not restricted under the New Zealand tuberculosis eradication legislation, - they have been subjected within the past 30 days and with negative result to an intradermal tuberculin test; (Delete reference to test if certificate applies to animals under six weeks old) (e) they come from herds which are not restricted under the New Zealand brucellosis eradication legislation, - they have been subjected within the past 30 days to a serum agglutination test which showed a brucella count of less than 30 IU of agglutination per ml, - they have not been vaccinated against brucellosis; (Delete reference to test if certificate applies to animals under 12 months old or to male castrates of any age) (f) they come from herds declared by the veterinary authorities of New Zealand to be enzootic bovine leukosis-free as defined in Annex E to Commission Decision 93/491/EEC and have been subjected, within the past 30 days and with negative result, to an individual test for enzootic bovine leukosis, or they are intended for meat production, are not more than 30 months of age and come from herds in which there has been no evidence whatever of that disease during the past two years and are marked in the manner defined in Annex F to Decision 93/491/EEC; (Delete according to the category of animal to which this certificate applies) (g) they show no clinical sign of mastitis and the analysis (and second analysis, where relevant) of the milk carried out according to Annex D to Council Directive 64/432/EEC within the past 30 days showed no characteristic inflammatory condition, no specific pathogenic micro-organism or, in the case of a second analysis, the presence of an antibiotic; (Delete section unless certificate applies to dairy cows) (h) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme; (i) they have remained during the past 30 days, or since birth if less than 30 days old, on a holding or holdings situated in the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of New Zealand, during the past 30 days there has been no case of foot-and-mouth disease; (j) they come from holdings on which there has been no evidence of: - anthrax for the past 30 days, - brucellosis for the past 12 months, - tuberculosis for the past six months, - rabies for the past six months; (k) they have been subjected with negative result to the following test(s) and conform to the following guarantees, as required by a Member State in application of Article 2 of Commission Decision 93/491/EEC (Complete or delete as required by importing Member State) (l) they have been continuously isolated under conditions approved by an official veterinarian from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals since the time of application of the first of the tests referred to in this certificate; (m) they have not received thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes; (n) they have been obtained directly from a holding or holdings without passing through any market, , (Name of market. Delete if not applicable) and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of Decision 93/491/EEC and were not at any place other than a place situated at the centre of an area of 20 km diameter in which, according to official findings by the veterinary authorities of New Zealand, there had been no incidence of foot-and-mouth disease during the previous 30 days; (o) any transport vehicles or containers in which they were loaded conform to international standards for the transport of live animals, were previously cleansed and disinfected with an offically authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation. VI. All tests referred to in this certificate have, except where otherwise indicated, been carried out according to the protocols set out in Annex I to Commission Decision 91/189/EEC. All loading places through which the animals have passed conform to the standards set out in Annex II to the same Decision. VII. This certificate is valid for 10 days from the date of loading plus the duration of the journey. Done at , on (Signature of official veterinarian, who must be a veterinarian in the whole-time employment of the State of New Zealand) (1) Seal (1) (Name in capital letters, qualifications and title) VIII. Declaration by captain of the aircraft or master of the ship I, the undersigned, captain of aircraft (flight No .................... )/master of ship (name .......................................... ), declare that the animals referred to in section II above have remained on board the aircraft/ship during the flight/voyage from ........................................ in New Zealand to ........................................ in the European Community and that the aircraft/ship did not land/call at any place outside New Zealand en route to the European Community other than: .............................................. (Ports or aiports of call en route) Done at , (Port or airport of arrival) on (Date of arrival) (Signature of captain or master) Seal (2) (Name in capital letters and title) (1) The signature and the seal must be in a colour different to that of the printing. (2) The signature and the seal must be in a colour different to that of the printing. ANNEX B ANIMAL HEALTH CERTIFICATE for domestic bovine animals for immediate slaughter intended for consignment to the European Economic Community (This certificate must accompany the consignment. It covers only animals transported in the same railway wagon, lorry, aircraft or ship, consigned to the same destination and intended to be taken immediately on arrival in the Member State of destination direct to a slaughterhouse and to be slaughtered not later than five working days after their entry in accordance with Article 13 of Council Directive 72/462/EEC. It must be completed on the date of loading and all time limits referred to expire on that date.) No: Exporting country: New Zealand Ministry: Competent issuing authority: Country of destination: Reference: (Optional) Reference to accompanying animal welfare certificate: I. Number of animals: (In words) II. Identification of animals Name(s) and address(es) of farm(s) of origin: IV. Destination of animals The animals will be sent from: (Place of loading) to: (Place of destination) by railway wagon/lorry/aircraft/ship: (Indicate means of transport and registration marks, flight number or registered name, as appropriate) Name and address of consignor: Name and address of consignee: V. Health information I, the undersigned official veterinarian, hereby certify: 1. that New Zealand has during the past 24 months been free from foot-and-mouth disease and during the past 12 months been free from rinderpest, contagious bovine pleuro-pneumonia, vesicular stomatitis and bluetongue, that no vaccinations have been carried out against any of these diseases during the past 12 months and that the importation of animals vaccinated against foot-and-mouth disease is prohibited; 2. that the animals described in this certificate meet the following requirements: (a) - they were born on the territory of New Zealand and have remained there since birth, or - they were imported, not less than three months ago, from a Member State of the European Community or from a third country included in the list annexed to Council Decision 79/542/EEC, in accordance with veterinary conditions at least as strict as the relevant requirements of Directive 72/462/EEC, including any subsidiary decisions; (Delete unwanted reference) (b) they have been examined this day and show no clinical signs of disease; (c) they have not been vaccinated against foot-and-mouth disease; (d) they come from herds which are not restricted under the New Zealand tuberculosis eradication legislation, - they have been subjected within the past 30 days and with negative result to an intradermal tuberculin test; (Delete reference to test if certificate applies to animals under six weeks old) (e) they come from herds which are not restricted under the New Zealand brucellosis eradication legislation, - they have not been vaccinated against brucellosis; (f) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme; (g) they have remained during the past 30 days, or since birth if less than 30 days old, on a holding or holdings situated in the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of New Zealand, during the past 30 days there has been no case of foot-and-mouth disease; (h) they come from holdings on which there has been no evidence of anthrax for the past 30 days; (i) they have been subjected with negative result to the following test(s) and conform to the following guarantees, as required by a Member State in application of Article 2 of Decision 93/491/EEC (Complete or delete as required by importing Member State) (j) they have been continuously isolated under conditions approved by an official veterinarian from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals since the time of application of the first of the tests referred to in this certificate; (k) they have not received thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes; (l) they have been obtained from a holding or holdings without passing through a market and were loaded at , (Name of loading point. Delete if not applicable) and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of Decision 93/491/EEC and were not at any place other than a place situated at the centre of an area of 20 km diameter in which, according to official findings by the veterinary authorities of New Zealand, there had been no incidence of foot-and-mouth disease during the previous 30 days; (m) any transport vehicles or containers in which they were loaded conform to international standards for the transport of live animals, were previously cleansed and disinfected with an offically authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation. VI. All tests referred to in this certificate have been carried out according to the protocols set out in Annex I to Commission Decision 91/189/EEC. All loading places through which the animals have passed conform to the standards set out in Annex II to the same Decision. VII. This certificate is valid for 10 days from the date of loading plus the duration of the journey. Done at , on (Signature of official veterinarian, who must be a veterinarian in the whole-time employment of the State of New Zealand) (1) Seal (1) (Name in capital letters, qualifications and title) VIII. Declaration by captain of the aircraft or master of the ship I, the undersigned, captain of aircraft (flight No .................... )/master of ship (name .......................................... ), declare that the animals referred to in paragraph II above have remained on board the aircraft/ship during the flight/voyage from ........................................ in New Zealand to ........................................ in the European Community and that the aircraft/ship did not land/call at any place outside New Zealand en route to the European Community other than: .............................................. (Ports or airports of call en route) Done at , (Port or airport of arrival) on (Date of arrival) (Signature of captain or master) Seal (1) (Name in capital letters and title) (1) The signature and the seal must be in a colour different to that of the printing. ANNEX C ANIMAL HEALTH CERTIFICATE for domestic animals of the porcine species for breeding and production intended for consignment to the European Economic Community (This certificate must accompany the consignment. It covers only animals in the same railway wagon, lorry, aircraft or ship and consigned to the same destination. It must be completed on the date of loading and all time limits referred to expire on that date.) No: Exporting country: New Zealand Ministry: Competent issuing authority: Country of destination: Reference: (Optional) Reference to accompanying animal welfare certificate: I. Number of animals: (In words) II. Identification of animals Name(s) and address(es) of farm(s) of origin: IV. Destination of animals The animals will be sent from: (Place of loading) to: (Place of destination) by railway wagon/lorry/aircraft/ship: (Indicate means of transport and registration marks, flight number or registered name, as appropriate) Name and address of consignor: Name and address of consignee: V. Health information I, the undersigned official veterinarian, hereby certify: 1. that New Zealand has during the past 24 months been free from foot-and-mouth disease and during the past 12 months been free from vesicular stomatitis, classical swine fever, African swine fever, porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and vesicular exanthema, that no vaccinations have been carried out against any of these diseases, during the past 12 months and that the importation of animals vaccinated against foot-and-mouth disease or classical swine fever is prohibited; 2. that the animals described in this certificate meet the following requirements: (a) - they were born on the territory of New Zealand and have remained there since birth, or - they were imported, not less than six months ago, from a Member State of the European Community or from a third country included in the list annexed to Council Decision 79/542/EEC, in accordance with veterinary conditions at least as strict as the relevant requirements of Council Directive 72/462/EEC, including any subsidiary decisions; (Delete unwanted reference) (b) they have been examined this day and show no clinical signs of disease; (c) they have not been vaccinated against foot-and-mouth disease or against classical swine fever; (d) they come from swine herds which are not restricted under the New Zealand brucellosis eradication legislation, - they have been subjected within the past 30 days to a serum agglutination test which showed a brucella count of less than 30 IU of agglutination and to a complement-fixation test for brucellosis; (Delete reference to tests if certificate applies to animals under four months of age.) (e) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme; (f) they have remained during the past 30 days, or since birth if less than 30 days old, on a holding or holdings situated in the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of New Zealand, during the past 30 days there has been no case of foot-and-mouth disease, classical swine fever, African swine fever or swine vesicular disease; (g) they come from holdings on which there has been no evidence of: - anthrax for the past 30 days, - rabies for the past 6 months; (h) they have been subjected with negative result to the following test(s) and conform to the following guarantees, as required by a Member State in application of Article 2 of Commission Decision 93/491/EEC ; (Complete or delete as required by importing Member State) (i) they have been continuously isolated under conditions approved by an official veterinarian from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals since the time of application of the first of the tests referred to in this certificate; (j) they have not received thyrostatic, oestrogenic, androgenic or gestogenic substances for fattening purposes; (k) they have been obtained directly from a holding or holdings without passing through a market and were loaded at , (Name of loading point. Delete if not applicable) and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of Decision 93/491/EEC and were not at any place other than a place situated at the centre of an area of 20 km diameter in which, according to official findings by the veterinary authorities of New Zealand, there had been no incidence of foot-and-mouth disease, African swine fever, classical swine fever or swine vesicular disease during the previous 30 days; (l) any transport vehicles or containers in which they were loaded conform to international standards for the transport of live animals, were previously cleansed and disinfected with an officially authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation. VI. All tests referred to in this certificate have been carried out according to the protocols set out in Annex I to Commission Decision 91/189/EEC. All loading places through which the animals have passed conform to the standards set out in Annex II to the same Decision. VII. This certificate is valid for 10 days from the date of loading plus the duration of the journey. Done at , on (Signature of official veterinarian, who must be a veterinarian in the whole-time employment of the State of New Zealand) (1) Seal (1) (Name in capital letters, qualifications and title) VIII. Declaration by captain of the aircraft or master of the ship I, the undersigned, captain of aircraft (flight No .................... )/master of ship (name .......................................... ), declare that the animals referred to in paragraph II above have remained on board the aircraft/ship during the flight/voyage from ........................................ in New Zealand to ........................................ in the European Community and that the aircraft/ship did not land/call at any place outside New Zealand en route to the European Community other than: .............................................. (Ports or airports of call en route) Done at , (Port or airport of arrival) on (Date of arrival) (Signature of captain or master) Seal (1) (Name in capital letters and title) (1) The signature and the seal must be in a colour different to that of the printing. ANNEX D ANIMAL HEALTH CERTIFICATE for domestic animals of the porcine species for immediate slaughter intended for consignment to the European Economic Community (This certificate must accompany the consignment. It covers only animals transported in the same railway wagon, lorry, aircraft or ship, consigned to the same destination and intended to be taken immediately on arrival in the Member State of destination direct to a slaughterhouse and to be slaughtered not later than five working days after their entry in accordance with Article 13 of Council Directive 72/462/EEC. It must be completed on the date of loading and all time limits referred to expire on that date.) No: Exporting country: New Zealand Ministry: Competent issuing authority: Country of destination: Reference: (Optional) Reference to accompanying animal welfare certificate: I. Number of animals: (In words) II. Identification of animals Name(s) and addresse(s) of farm(s) of origin: IV. Destination of animals The animals will be sent from: (Place of loading) to: (Place of destination) by railway wagon/lorry/aircraft/ship: (Indicate means or transport and registration marks, flight number or registered name, as appropriate) Name and address of consignor: Name and address of consignee: V. Health information I, the undersigned official veterinarian, hereby certify: 1. that New Zealand has during the past 24 months been free from foot-and-mouth disease and during the past 12 months been free from vesicular stomatitis, classical swine fever, African swine fever, porcine enteroviral encephalomyelitis (Teschen disease), swine vesicular disease and vesicular exanthema, that no vaccinations have been carried out against any of these diseases during the past 12 months and that the importation of animals vaccinated against foot-and-mouth disease or classical swine fever is prohibited; 2. that the animals described in this certificate meet the following requirements: (a) - they were born on the territoriy of New Zealand and have remained there since birth, or - they were imported, not less three months ago, from a Member State of the European Community or from a third country included in the list annexed to Council Decision 79/542/EEC, in accordance with veterinary conditions at least as strict as the relevant requirements of Council Directive 72/462/EEC, including any subsidiary decisions; (Delete unwanted reference) (b) they have been examined this day and show no clinical signs of disease; (c) they have not been vaccinated against foot-and-mouth disease or against classical swine fever; (d) they are not animals which are to be destroyed under a national contagious or infectious disease eradication programme; (e) they have remained during the past 30 days, or since birth if less than 30 days old, on a holding or holdings situated in the centre of a circle 20 km in diameter in which, according to official findings by the veterinary authorities of New Zealand, during the past 30 days there has been no case of foot-and-mouth disease, classical swine fever, African swine fever or swine vesicular disease; (f) they come from holdings on which there has been no evidence of anthrax for the past 30 days; (g) they have been subjected with negative result of the following test(s) and conform to the following guarantees, as required by a Member State in application of Article 2 of Commission Decision 93/491/EEC ; (Complete or delete as required by importing Member State) (h) they have been continuously isolated under conditions approved by an official veterinarian from all cloven-hoofed animals not intended for export to the Community or not of equivalent health status to such animals from the time of application of the first of the tests referred to in this certificate; (i) they have not received thyrostatic, oestrogenic, androgenic or gestagenic substances for fattening purposes; (j) they have been obtained directly from a holding or holdings without passing through a market and were loaded at , (Name of loading point. Delete if not applicable) and until dispatched onto the territory of the European Community they did not come into contact with any cloven-hoofed animals other than bovine or porcine animals meeting the requirements of Decision 93/491/EEC and were not at any place other than a place situated at the centre of an area of 20 km diameter in which, according to official findings by the veterinary authorities of New Zealand, there had been no incidence of foot-and-mouth disease, African swine fever, classical swine fever or swine vesicular disease during the previous 30 days; (k) any transport vehicles or containers in which they were loaded conform to international standards for the transport of live animals, were previously cleansed and disinfected with an officially authorized disinfectant and so constructed that faeces, urine, litter or fodder could not flow or fall out of the vehicle during transportation. VI. All tests referred to in this certificate have been carried out according to the protocols set out in Annex I to Commission Decision 91/189/EEC. All loading places through which the animals have passed conform to the standards set out in Annex II to the same Decision. VII. This certificate is valid for 10 days from the date of loading plus the duration of the journey. Done at , on (Signature of official veterinarian, who must be a veterinarian in the whole-time employment of the State of New Zealand) (1) Seal (1) (Name in capital letters, qualifications and titles) VIII. Declaration by captain of the aircraft or master of the ship I, the undersigned, captain of aircraft (flight No .................... )/master of ship (name .......................................... ), declare that the animals referred to in paragraph II above have remained on board the aircraft/ship during the flight/voyage from ........................................ in New Zealand to ........................................ in the European Community and that the aircraft/ship did not land/call at any place outside New Zealand en route to the European Community other than: .............................................. (Ports or airports of call en route) Done at , (Port or airport of arrival) on (Date of arrival) (Signature of captain or master) Seal (1) (Name in capital letters and title) (1) The signature and the seal must be in a colour different to that of the printing. ANNEX E ENZOOTIC BOVINE LEUKOSIS FREE HERDS AND REGIONS 1. A herd becomes established as enzootic bovine leukosis free when: (a) (i) there has been no evidence whatever of enzootic bovine leukosis in the herd for a period of at least two years, and (ii) it has been subjected with negative result to two herd tests for enzootic bovine leukosis at an interval of not less than four and not more than twelve months, each herd test consisting of one of the serological tests described in Annex I to Commission Decision 91/189/EEC applied to all bovine animals in the herd over 24 months of age on the date of the test; or (b) the region in which it is situated becomes established as an enzootic bovine leukosis free region, provided the status of the herd is not at the time suspended under the terms of point 5. 2. A region becomes established as enzootic bovine leukosis free when: (a) at least 99,8 % of bovine herds have the status of enzootic bovine leukosis free; or (b) (i) there has been no evidence whatever of enzootic bovine leukosis in the region for a period of at least three years, and (ii) all bovine herds in the region have been subjected to at least one herd test as described in point 1, and (iii) at least 10 % of bovine herds in the region, selected on a random basis, have been subjected with negative result to at least two herd tests as described in point 1. 3. A herd maintains its status as enzootic bovine leukosis free as long as: (a) there is no evidence whatever of enzootic bovine leukosis in the herd; and (b) all the bovine animals in the herd were born there or were introduced from herds of enzootic bovine leukosis free status; and (c) within three years of the date of its establishment as enzootic bovine leukosis free, and at intervals of not more than three years thereafter, it is subjected with negative result to a herd test as described in point 1. 4. A region maintains its status as enzootic bovine leukosis free as long as: (a) each year, a proportion of the herds in the region, selected on a random basis and sufficient in number to demonstrate, with a 99 % confidence rating, that not more than 0,2 % of herds are infected with enzootic bovine leukosis, have been subjected to a herd test as described in point 1; or (b) each year, a proportion of the herds in the region, sufficient to contain at least 20 % of the bovine animals in the region over 24 months of age, have been subjected with negative result to a herd test as described in point 1. 5. The enzootic bovine leukosis free status of a herd is suspended when: (a) the conditions described in point 3 cease to apply; or (b) one or more animals give a positive result to one of the serological tests described in Annex I to Decision 91/189/EEC. 6. The enzootic bovine leukosis free status of a region is suspended when: (a) the conditions described in point 4 cease to apply; or (b) enzootic bovine leukosis is detected and confirmed in more than 0,2 % of bovine herds in the region. 7. The enzootic bovine leukosis free status of a herd is re-established when: (a) any reactor animal and, if the reactor is a cow, its progeny in the herd have been removed under the supervision of the veterinary authorities for slaughter, except that the competent authority may grant a derogation from the requirement for the removal of the progeny of a reactor cow if it is satisfied that the animal(s) was/were separated from its/their dam immediately after birth; and (b) (i) if the suspension results from a positive test on a single animal, the herd has been subjected with negative result and not less than three months after the withdrawal referred to in 7 (a) to a herd test as described in point 1, or (ii) if the suspension results from a positive test on more than one animal, the herd has been subjected to two herd tests as described in point 1, the first being applied not less than three months after the withdrawal referred to in 7 (a) and the second not less than four or more than twelve months later, the tests to include any progeny of a reactor cow retained in the herd under the derogation referred to in point 7 (a), regardless of their age at the time of test; and (c) an epizootological enquiry has been conducted on all herds epizootologically linked to the infected herd. 8. The enzootic bovine leukosis free status of a region is re-established when: (a) at least 99,8 % of bovine herds in the region have the status of enzootic bovine leukosis free; and (b) at least 20 % of bovine herds in the region have been subjected with negative result to two herd tests as described in point 1 at an interval of not less than four and not more than twelve months. ANNEX F MARK TO BE APPLIED TO BOVINE ANIMALS IN APPLICATION OF ARTICLE 1 (4) (b) OF COMMISSION DECISION 93/491/EEC A permanent mark, having the dimensions indicated below, applied to and visible on at least two places, on the hind-quarters of each animal using the technique known as 'freeze-branding'.